Exhibit 10.1

EMPLOYMENT AGREEMENT

BETWEEN

AtriCure Europe BV

and

Ms. Patricia Kennedy

Effective as of the 1st of October 2011



--------------------------------------------------------------------------------

Content

 

1.

  FUNCTION, WORKING HOURS AND PLACE OF EMPLOYMENT      3   

2.

  PROBATION, TERM, TERMINATION      4   

3.

  REMUNERATION, ALLOWANCES      4   

4.

  EXPENSE REIMBURSEMENTS      5   

5.

  CAR ALLOWANCE      6   

6.

  VACATION      6   

7.

  ILLNESS, DISABILITY      6   

8.

  HEALTH INSURANCE      7   

9.

  PENSION      8   

10.

      CONFIDENTIALITY      8   

11.

      PROHIBITION OTHER ACTIVITIES AND SOLICITATION, NON-COMPETITION      8   

12.

      BREACH OF CONFIDENTIALITY AND/OR NON COMPETITION      10   

13.

      AMENDMENTS      10   

 

Initials Employer:   Initials Employee:   2/12



--------------------------------------------------------------------------------

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is effective 1 October 2011,

BETWEEN

 

A. AtriCure Europe B.V., a limited liability company incorporated and existing
under the laws of The Netherlands, with its business office at President
Kennedylaan 19, 2517 JK The Hague, The Netherlands, and duly represented by
Mrs. J.A. Piton, hereinafter referred to as: the “Employer”;

AND

 

B. Ms. Patricia Kennedy, an American citizen working as a ‘knowledge migrant’ in
the Netherlands and residing at Utrechtseweg 114 1381 GT Weesp, the Netherlands;
hereinafter referred to as the “Employee”.

 

1. Function, working hours and place of employment

 

1.1 Function

 

  1.1.1 Employee will be employed by Employer in the function of Vice President
and General Manager International

 

  1.1.2

This employment agreement (the “Agreement”) is effective as of the 1st of
October 2011 and replaces any and all existing compensation arrangements.

 

  1.1.3 The employment activities of employee comprise of all activities, which
are generally carried out by a Vice President and General Manager International
and which Employer reasonably may instruct Employee to carry out and which
activities relate to the enterprise of the Employer.

 

  1.1.4 The activities mentioned in article 1.1.2 of this Agreement shall
include, but not be limited to:

 

  •  

Oversees and directs all sales and marketing activities for the EMEA, Canada,
South America and Asian markets.

 

  •  

Establishes sales and marketing strategies, goals and objectives for same
markets

 

  •  

Reports to President and CEO of AtriCure, Inc.

 

  •  

Supervises sales, marketing and clinical staff based in Europe, Canada, South
America and Asia; typically comprised of sales, marketing and clinical
professionals

 

  •  

Responsible for hiring, performance management, and development of staff

 

  •  

Oversees and maintains relationships with distributors and customers thereof

 

  •  

Oversees and plans professional education events and symposia within appropriate
and related compliance guidelines

 

  •  

Participates as colleague with U.S. based counterparts and colleagues

 

Initials Employer:   Initials Employee:   3/12



--------------------------------------------------------------------------------

  1.1.5 Employee shall carry out her employment activities to the best of her
ability and shall follow the instructions which will be given to her by or on
behalf of the Employer.

 

1.2 Working hours

 

  1.2.1 Employee shall in principle carry out her employment activities during
general business hours, which in principle result in forty (40) working hours
per week on Mondays thru Fridays.

 

  1.2.2 During working hours Employee shall dedicate all of her time to
activities concerning AtriCure Europe BV

 

  1.2.3 Employee is aware of the fact that her function may include irregular
working times outside of the general business hours including weekends and that
more than 50% of her working hours may comprise traveling.

 

1.3 Place of Employment

Employee shall exercise her employment at the offices of Employer in The Hague
or at such other location as the employer may relocate to (i.e. Amsterdam)
within 75 kilometers of the current employment address.

 

2. Probation, Term, Termination

 

2.1 Term

This Agreement is entered into for an indefinite term.

 

2.2 Termination

 

  2.2.1 Subject to a termination period, each Party to this Agreement may cancel
this Agreement. The termination period is two (2) months for the Employer and
one (1) month for the Employee. Termination is only possible as per the end of
the month and should be in writing.

 

3. Remuneration, Allowances

 

3.1 Remuneration

 

  3.1.1 The annual base salary of Employee amounts to EUR 181,900 gross to
include 8% holiday allowance.

 

  3.1.2 The salary of Employee is deemed to include a reasonable remuneration
for overtime work. Consequently, Employee shall therefore not be entitled to
additional salary or remuneration for carrying out overtime work.

 

Initials Employer:   Initials Employee:   4/12



--------------------------------------------------------------------------------

3.2 Bonus

 

  3.2.1 Employee may qualify for an annual target bonus in addition to her
remuneration included in article 3.1 of this Agreement. This bonus amounts to
EUR 27,500 per quarter on achievement of the sales objectives which will be
included in a separate document for each respective quarter.

 

  3.2.2 If the pertinent objectives are met by Employee, then the payment of the
bonus shall occur prior to the end of the month following the quarter for which
the criteria are met.

 

  3.2.3 During the first and last year of employment, the bonus will be paid
through the most recently completed quarter that the Employee was employed.

 

3.3 Allowances

 

  3.3.1 The holiday allowance amounts to 8% of the annual gross salary as
mentioned in article 3.1.1 (and is included in the base salary.) The holiday
allowance equal to 8% of the gross salary (gross salary = annual base salary of
181900 Euro / 12.96 x 12) will be paid annually in monthly arrears or in the
month of May for the period 1st of June of the previous calendar year to 1st of
June of the current calendar year. Should the Employee not have worked a full
year for which holiday allowance is due, the holiday allowance will be paid in
proportion to the time worked by the Employee during that specific year.

 

4. Expense reimbursements

 

4.1 General

Employer shall only reimburse to Employee those expenses paid by the Employee
and which directly relate to the exercise of the function Employee has with
Employer under this Agreement.

4.2 Out of pocket expenses

Employer shall reimburse reasonable and prudent out of pocket expenses, after
having received from Employee the receipts of those expenses.

4.3 Travel, lodging, meals

Employer shall reimburse travel expenses and expenses of lodging and meals
incurred by Employee after Employer receives from Employee expense statements
accompanied by receipts of the expenses made.

 

Initials Employer:   Initials Employee:   5/12



--------------------------------------------------------------------------------

5. Car allowance

 

5.1 Car Allowance

 

  5.1.1 In addition to the remuneration included in article 3.1, Employee will
receive from Employer a car allowance of EUR 1000 (one thousand Euros) gross per
month for purposes of exercising the function Employee has with Employer under
this Agreement. Additionally, Employer will reimburse Employee for gas related
to business use of vehicle upon Employee submission of receipts.

 

  5.1.2 The amount of the car allowance may be amended by Employer from time to
time. The car allowance may be subject to tax, social security contributions or
other levies in the Employee’s country of tax residence. All these levies are
for the account of Employee, the car allowance is therefore a gross payment.

 

5.2 Penalties

Penalties and other criminal and/or administrative sanctions issued to Employee
when driving a vehicle during the exercise of his employment with Employer are
for the risk and account of Employee and shall be claimed back from Employee or
shall not be reimbursed to Employee, as the case may be.

 

6. Vacation

 

6.1 Number of vacation days

Employee is entitled to 27 vacation days per calendar year (or a pro rata part
thereof if the Agreement was not in force during the full calendar year).
Official national holidays in The Netherlands are excluded, so that they will
add to the afore-mentioned number of vacation days.

 

6.2 Use of vacation days

Employee may only take a vacation day following approval of Employer. Employer
will respond to a request of Employee to take a holiday within two (2) weeks
following the receipt of the request. Such request shall be submitted by
Employee to Employer in writing.

 

7. Illness, disability

 

7.1 Requirement of notification and treatment

In case of illness or any other form of disability, as a result of which
Employee is not capable of exercising her employment, Employee is required to
notify Employer thereof on the first day of Employee’s disability prior to 10:00
(ten o’clock a.m.). This notification includes the nursing address if this
address differs from the Employee’s residency address known to the Employer. In
case of illness, Employee shall immediately contact a physician and shall take
all steps required to regain her good health as soon as possible.

 

Initials Employer:   Initials Employee:   6/12



--------------------------------------------------------------------------------

7.2 Payment of salary, deduction of illness allowances

 

  7.2.1 In case of disability, Employer shall, pursuant to article 7:629 of the
Netherlands civil code, continue to pay the Employee the pro rata remuneration
in accordance with article 3 of this Agreement:

 

  a. During the first 12 weeks: 100% of the remuneration that Employee would be
entitled to in the absence of disability.

 

  b. During the following 40 weeks of disability: 70% of the remuneration that
Employee would be entitled to in the absence of disability.

 

  c. For the following 52 weeks of disability: 70% of the remuneration that
Employee would be entitled to in the absence of disability.

 

  7.2.2 Any benefits to be received by the Employee under the applicable social
security laws and/or benefits under any other relevant insurance policies taken
out by the Employer shall be deducted from the remuneration paid by Employer in
accordance with this article 7.2. The Employee shall inform Employer about the
term and amount of such payment and Employee shall take all necessary steps, or
shall arrange that all necessary steps will be taken, to enforce the rights on
these payments in order to minimize the remuneration payment obligation of
Employer.

 

7.3 Disability regulations, sanctions, assignment

 

  7.3.1 The Employee must strictly comply with the guidelines and instructions
which have been or will be given by or on behalf of the Employer regarding any
disability. In case the Employee does not follow the regulations applicable in
case of disability (including, but not limited to, regulations of
re-integration), Employer may impose sanctions and may defer its obligation to
continue the payment of salary until Employee meets the pertinent regulations in
accordance with Section 7:629 of the Netherlands civil code.

 

  7.3.2 In case the disability of Employee is caused by an accident as a result
of which due to third party liability Employee may enforce certain rights, then
Employee shall cooperate with the assignment of these rights to Employer.

 

8. Health insurance

Employee will agree a health care insurance with a Dutch health care insurer
that is substantially equivalent to that of coverage for a comparable position
in a comparable company in the Netherlands whereby employee will pay the rate
equivalent to the cost sharing rate of United States based AtriCure, Inc.
executives (currently 21.3 %) of the applicable insurance premium.

 

Initials Employer:   Initials Employee:   7/12



--------------------------------------------------------------------------------

9. Pension

The Employer will make an offer to the Employee to enter into a pension
contract. The costs of this pension contract will be equivalent to 2/3 employer
contribution and 1/3 employee contribution.

 

10. Confidentiality

 

10.1 Any confidential information acquired by Employee from Employer including
but not limited to existing or contemplated equipment, products, processes,
techniques, designs, trade secrets, ideas, markets, customers, financial
information or any information or data developed by Employer or companies
affiliated to Employer or developed by Employee pursuant to the performance of
the employment activities by Employee under this Agreement shall not be
disclosed by Employee to others or used for Employee’s own benefit without the
prior written consent of Employer.

 

  10.1.1 Confidential Information shall not include:

 

  •  

information which is or becomes, through no fault of Employee, generally known
to the public; or

 

  •  

information received on a non-confidential basis from a source other than
Employer;

 

  10.1.2 Employee shall keep the content of this Agreement confidential.

 

  10.1.3 In this article 10.1.4 the term “Employer” includes companies
affiliated to Employer, including, but not limited to the parent company of
Employer, AtriCure Inc.

 

  10.1.4 Any property, inventions, ideas acquired by Employee from Employer
including but not limited to existing or contemplated equipment, products,
processes, techniques, designs, trade secrets, ideas, markets, customers,
financial information or any information or data developed by Employer are the
property of Employer.

 

  10.1.5 Any inventions or ideas relating to medical devices, made or conceived
by Employee in connection with or during the performance of employment
activities for Employer, shall be the property of Employer.

 

  10.1.6 Upon termination of this Agreement, Employee will return to Employer
all records, data, notes, reports and other documents or property furnished by
Employer or developed pursuant to the relationship hereunder.

 

Initials Employer:   Initials Employee:   8/12



--------------------------------------------------------------------------------

11. Prohibition other activities and solicitation, non-competition

 

11.1 Prohibition to carry out other activities

In the absence of prior written approval from Employer, which the Employer may
grant with our without conditions, Employee shall not in its own name, by way of
a cooperation with other individuals or legal entities and/or under another
employment agreement carry out employment activities, a profession or a business
in any form or way whatsoever.

 

11.2 Solicitation

During her employment with the Employer and for a period of twelve (12) months
thereafter, the Employee shall not, either directly or indirectly in connection
with others,

(a) Solicit or attempt to Solicit for employment any employee of the Employer,
hire any such person or induce any such person to leave the employ of his/her
Employer;

(b) Solicit or attempt to Solicit the business of any client or customer of the
Employer (other than on behalf of the Employer) for purposes of any aspect of a
Restricted Business; or

(c) interfere with or damage (or attempt to interfere or damage) any
relationship between the Employer and a client, customer or independent
contractor.

In this article 11.2 the terms:

 

  (i) “Solicit” shall mean any direct or indirect communication of any kind
whatsoever, regardless of by whom initiated, inviting, advising, encouraging or
requesting any person or entity, in any manner, to take or refrain from taking
any action: and

 

  (ii) “Restricted Business” shall mean the design, development, manufacture,
distribution, marketing or promotion of medical services designed or used to
diagnose, treat or prevent atrial fibrillation, cardiovascular disease or
related complications (including stroke), or any other type of medical device
that the Company designs, develops, manufactures, distributes, markets or
promotes from time to time.

 

11.3 Non-competition

 

  11.3.1 During her employment with the Employer and for a period of twelve
(12) months thereafter, the Employee shall not without the Employer’s prior
written consent, either directly or indirectly engage in (whether as an
employee, consultant, proprietor, partner, director or otherwise), or
participate in the operation, management or control of, any operations of any
person, firm, corporation or business that relate in any way to the operation,
acquisition or development of any aspect of atrial fibrillation treatment or
left atrial appendage exclusion/stroke reduction.

 

  11.3.2

Otherwise, for a period of six (6) months thereafter, the Employee shall not
without the Employer’s prior written consent, either directly or indirectly
engage in (whether as an employee, consultant, proprietor, partner, director or
otherwise), or participate

 

Initials Employer:   Initials Employee:   9/12



--------------------------------------------------------------------------------

  in the operation, management or control of, any operations of any person,
firm, corporation or business that relate in any way to the operation,
acquisition or development of treatment for cardiovascular disease or related
complications (including stroke), or any other type of medical device that the
Company designs, develops, manufactures, distributes, markets or promotes from
time to time.

 

12. Breach of confidentiality and/or non competition

 

12.1 In the event that the Employee commits any breach of clauses 10.1.1 and/or
11 of this Agreement she shall, in variance from the provisions of Section 7:650
subsections 3, 4 and 5 of the Dutch Civil Code, forfeit to the Employer an
immediately payable penalty of EUR 10,000 for each breach of this Clause, to be
increased by EUR 1,000 for each day that such breach continues, without prior
notice or judicial intervention being required and entirely without prejudice to
the Employer’s right to demand full compensation for the loss actually suffered
by it and/or to demand specific performance instead of the aforesaid penalty.

 

12.2 Payment of the penalty referred to in this clause shall not release the
Employee from her obligations specified in this Agreement.

13. Amendments

Employer is entitled to unilaterally amend the regulations included in the
articles of this Agreement taking into account article 7:613 of the Netherlands
Civil Code or taking into account the rules of reasonableness and fairness
(“redelijkheid en billijkheid”) of article 7:611 Netherlands Civil Code.

Various

 

13.1 Changes in relevant information

Employee is obliged to inform Employer immediately about changes in her marital
status, residency address and other information regarding Employee relevant to
the Employer.

13.2 Employee file

Upon entering into this Agreement, Employee shall handover to Employer her
(valid) passport so that Employer is able to make copies for purposes of the
Employee file. This also applies to a residency permit.

13.3 Previous agreements

The terms and conditions set forth in this Agreement shall supersede any and all
prior or contemporaneous written or oral agreements regarding the employment by
Employer of Employee.

 

Initials Employer:   Initials Employee:   10/12



--------------------------------------------------------------------------------

13.4 Amendments

This Agreement may be changed, modified or amended by a written agreement signed
by both parties expressly referring to this Agreement and stating that it
changes, modifies or amends the Agreement or portions thereof.

 

13.5 Notifications in writing

The content of notifications in writing in whatever form by Employer to Employee
are deemed known to Employee. Employee is obliged to take notice of any relevant
internal and external information provided by Employer.

 

13.6 Nullity

If any provision in this Agreement shall be held to be void or unenforceable, in
whole or part, under any enactment or rule of law, such provision or part
thereof shall to that extend be deemed not to form part of this Agreement, but
all other shall be in full force and effect.

 

13.7 Governing Law

The meaning, performance and legal effect of this Agreement and any legal issue
relating to this Agreement and each and every provision incorporated in this
Agreement or further agreements resulting from this Agreement shall be
construed, enforced and determined solely and exclusively in accordance with the
laws of The Netherlands, with the exclusion of any foreign law or international
conventions to the extend not mandatory applicable to this Agreement.

 

13.8 Jurisdiction

 

       Employee hereby irrevocably and exclusively submits to the jurisdiction
of the District Court of The Hague, The Netherlands, in first instance, for the
determination of all disputes, controversies, claims and all other issues
arising out of the formation, performance, interpretation, nullification,
termination, invalidation or modification of this Agreement or in connection
with this Agreement or further agreements resulting thereof, suits or
proceedings arising out of or relating to this Agreement.

 

Initials Employer:   Initials Employee:   11/12



--------------------------------------------------------------------------------

AGREED AND SIGNED in 2 (two) originals by duly authorized signatories of the
Parties:

 

AtriCure Europe B.V.     Ms. Patricia Kennedy Represented by:   /s/     Julie A.
Piton     /s/     Patricia Kennedy

 

Initials Employer:   Initials Employee:   12/12